DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR FOR MAKING A CONNECTION THROUGH A PANEL IN A VEHICLE--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 4, it is unclear how the groove can be formed in an end surface of the covering portion on the side of the inserting portion when it appears that the only groove on an end surface in the figures is 49A, it faces the gap between the case and the inserting portion, and does not have a sealing member.  For prior 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN206789772U).
With regard to claim 1, Zhou teaches, as shown in figures 1-6 and taught in translation page 3 lines 10-18 and  page 9 line 32 to page 10 line 6: “A connector (shown in figure 1), comprising: a connector housing 4 including an inserting portion (portion where 42 is located in figure 3) to be inserted into a mounting hole provided in a conductive case for accommodating a device to be installed in a vehicle and an outer arrangement portion 43 integral with the inserting portion and to be arranged outside the case, a terminal 3 electrically connected to an end part of a wire 

With regard to claim 2, Zhou teaches: “The connector of claim 1”, as shown above.
Zhou also teaches, as shown in figures 1-6: “wherein the groove is provided at least in the outer peripheral surface of the outer arrangement portion 43”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN206789772U) in view of Yasushi (JP2016192288A).
With regard to claim 4, Zhou teaches: “The connector of claim 1”, as shown above.
Zhou does not teach: “wherein: an end surface of the covering portion on the side of the inserting portion is the facing surface facing the case, and the groove is provided in the end surface of the covering portion on the side of the inserting portion”.
In the same field of endeavor before the effective filing date, Yasushi teaches, as shown in figures 7-8: “wherein: an end surface 21 of the covering portion (where 21 is located on 22 in figure 8) on the side of the inserting portion 50 is the facing surface facing the case C, and the groove (where R is located in figure 8) is provided in the end surface 21 of the covering portion on the side of the inserting portion 50”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Yasushi with the invention of Zhou in order to provide a seal between the shield shell and the case.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	March 17, 2022
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831